Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Emilio Dorante, su esposa Maritza Mercado de Dorante, y la sociedad legal de gananciales compuestas por ambos —en adelante Dorante— radicaron ante el Tribunal Superior de Puerto Rico, Sala de San Juan, acción en reclama-ción de daños y perjuicios alegadamente sufridos como con-secuencia del despido del señor Dorante de su empleo como supervisor de ventas en Wrangler de Puerto Rico, división de Blue Bell, Inc. (en adelante Blue Bell). Alegaron que *435dicho despido fue motivado por la comparecencia, como tes-tigo, del señor Dorante en un procedimiento judicial in-coado por un ex compañero de trabajo, el Sr. Robert F. Gor-dils, en el cual este último demandó a Blue Bell, bajo las disposiciones de la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. sees. 146-151 (en adelante Ley Núm. 100), por haberle ésta alegadamente despedido por razón de su edad.(1)
La demanda incoada por Dorante imputa que la con-ducta de Blue Bell “choca y violenta la ley y política pú-blica del Estado Libre Asociado de Puerto Rico que re-quiere de todo ciudadano que diga la verdad especialmente cuando de procedimientos judiciales se trata” y que la misma “constituye un acto torticero exento de las disposi-ciones de la Ley sobre Despidos Injustificados”, Ley 80 del 30 de mayo de 1976 (29 LPRA See. [185a et seq.T. Apéndice a la Solicitud de Revisión, pág. 7. Dorante reclamó resar-cimiento por daños y perjuicios de diversas índoles —an-gustias mentales, pérdidas económicas, pérdidas futuras de ingresos— así como el pago de “comisiones ganadas y no pagadas”.
Luego de ser emplazada, y sin haber aun contestado la demanda, Blue Bell solicitó la desestimación de la reclama-ción en daños y peijuicios, apoyándose en la aplicabilidad del remedio exclusivo provisto por la citada Ley Núm. 80 (29 L.P.R.A. sec. 185a et seq.) —en adelante Ley Núm. 80 — . Dorante replicó, reafirmándose en la procedencia de su reclamación bajo el. Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, y, además, señaló tener una causa de acción bajo las disposiciones de la antes citada Ley Núm. 100. Sobre la primera, adujo que “razones de política pú-blica crean una excepción a la teoría del despido sin justa causa”. Apéndice a la Solicitud de Revisión, pág. 18. En *436cuanto a la segunda, expresó que los daños a los cuales tiene derecho deben necesariamente ser aquellos a los que tiene derecho un demandante bajo la citada Ley Núm. 100; ello, en vista de que su despido, alegadamente motivado por su participación en un procedimiento judicial contra el patrono bajo dicha Ley Núm. 100, constituye “un eslabón más dentro de la cadena discriminatoria del patrono”. (2) Apéndice a la Solicitud de Revisión, pág. 20. En oposición a la réplica, la parte demandada reiteró su posición en cuanto a la improcedencia de las reclamaciones bajo la Ley Núm. 100 y el Art. 1802 del Código Civil, ante.
El Tribunal Superior, Sala de San Juan, acogió la soli-citud de desestimación de la parte demandada y el 7 de marzo de 1986 emitió sentencia parcial en la que deses-timó las reclamaciones bajo la Ley Núm. 100 y bajo el Art. 1802 del Código Civil, ante. En dicha sentencia, el tribunal señaló que la Ley Núm. 100 no es de aplicación al caso de autos, pues Dorante no fue víctima de ninguno de los tipos de discrimen descritos en dicha ley.(3) En cuanto a la des-*437estimación de la reclamación bajo el Art. 1802, ante, el Tribunal Superior no adujo en su sentencia fundamento alguno para su decisión, aparentemente acogiendo el plan-teamiento del demandado en cuanto a la procedencia del "remedio exclusivo” provisto por la Ley Núm. 80.
Inconforme, la parte demandante recurrió ante este Tribunal señalando que el Tribunal Superior erró al aplicar el remedio exclusivo de la Ley Núm. 80 a los hechos de este caso y solicitando que revocáramos la sentencia parcial en la cual el foro de instancia desestimó la causa de acción bajo el Art. 1802 del Código Civil, ante. En específico, y cambiando un tanto su teoría, aduce'.
1) Que el despido del recurrente queda expresamente cobi-jado por la sección 24 de la Ley [Núm.] 96 del 20 de junio de 1956, 29 L.P.R.A., sec. 245w.(4)
2) Que de no existir la protección de la Ley 96, el despido del señor Dorante estaría excluido de las disposiciones de la Ley 80 (remedio exclusivo) por razones de política pública, por lo que el recurrente tiene causa de acción bajo el Art. 1802 del Código Civil.
Expedimos el auto de revisión solicitado. En el día de hoy una mayoría de los integrantes del Tribunal revoca la sentencia parcial recurrida, curso de acción con el cual, aun cuando por fundamentos distintos, concurrimos. Veamos.
*438I
Nos confrontamos, en esencia, con los méritos de una moción de desestimación radicada por la parte demandada bajo las disposiciones de la Regla 10.2 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y declarada con lugar por el tribunal de instancia. Ello nos obliga, conforme norma juris-prudencial al efecto, a dar por ciertas y buenas todas las alegaciones hechas en la demanda. Ramos v. Marrero, 116 D.P.R. 357, 369 (1985); First Fed. Savs. v. Asoc. de Condómines, 114 D.P.R. 426 (1983), y a considerarlas de la ma-nera más favorable para la parte reclamante. Unisys v. Ramallo Brothers, 128 D.P.R. 842 (1991); Romero Arroyo v. E.L.A., 127 D.P.R. 724 (1991); Candal v. CT Radiology Office, Inc., 112 D.P.R. 227, 231 (1982). Procede entonces que, a la luz de las alegaciones hechas en la demanda —las cuales incluyen que el demandante recurrente, Emilio Dorante, fue despedido por haber testificado a favor del señor Gordils en un proceso judicial contra Blue Bell— y tomadas ellas como ciertas para efectos del presente re-curso, determinemos la validez de los señalamientos de error hechos por el recurrente.
II
En la sentencia parcial que emitiera, el Tribunal Superior se limitó a desestimar las causas de acción que la parte demandante había alegado tener bajo la Ley Núm. 100 y bajo el Art. 1802 del Código Civil, ante.(5) En dicha sentencia, el foro de instancia nada dispuso con respecto a una posible reclamación bajo la Ley Núm. 96 (29 L.P.R.A. *439sec. 245 et seq.) —en adelante Ley Núm. 96 — . Esto es per-fectamente comprensible en vista del hecho de que, en las alegaciones que el aquí recurrente hiciera ante el foro de instancia, éste se limitó a reclamar los remedios provistos por la Ley 100 y el Art. 1802 del Código Civil, ante.(6) Por lo tanto, la Sentencia Parcial de 7 de marzo de 1986 no podía referirse ni tuvo —ni pudo tener— el efecto de desestimar una reclamación que no estaba planteada en ese momento ante el tribunal.
En nuestro criterio, el reclamante que interese que el foro judicial aplique a los hechos de su caso las disposicio-nes de la citada Ley Núm. 96 viene en la obligación de así solicitarlo expresamente —mediante la exposición de una causa de acción separada— a nivel de instancia y no, por primera vez, en apelación. A pesar de que tanto la reclama-ción bajo el Art. 1802 del Código Civil, ante, como la recla-mación bajo la See. 24 de la Ley Núm. 96 (29 L.P.R.A. sec. 245w) son ambas reclamaciones en daños y perjuicios que han de regirse, en lo sustantivo, por la doctrina general de daños y por la jurisprudencia desarrollada en acciones ge-neralmente incoadas bajo el Art. 1802, ante, éstas surgen de estatutos distintos y encierran una real e importante dis-tinción en cuanto al remedio que confieren. Mientras que el Art. 1802, ante, es un estatuto general de responsabilidad civil que confiere al agraviado el derecho a recobrar los daños sufridos, la See. 24 de la Ley Núm. 96 es una ley especial que confiere el derecho a recobrar el doble de esos daños. Por consiguiente, ambas disposiciones establecen causas de acción separadas y distintas.
Ante estos hechos procesales, a nuestro juicio este Tri*440bunal no debe, en esta etapa de los procedimientos, emitir criterio alguno sobre la existencia o inexistencia de una causa de acción —bajo dicha Ley Núm. 96— que no ha estado, ni está, bajo la consideración del tribunal de instancia. Menos aún debemos expresarnos sobre la proce-dencia o improcedencia en este caso del remedio dispuesto por ese estatuto. Sólo cuando la parte demandante, de en-tenderlo conveniente, haya levantado formalmente una re-clamación bajo dicha Ley Núm. 96 ante el Tribunal Superior, y la misma haya sido atendida adecuadamente por dicho foro, estará este Tribunal en posición de pasar juicio sobre los méritos de tal reclamación. Trabal Morales v. Ruiz Rodríguez, 125 D.P.R. 340 (1990); Sánchez v. Eastern Air Lines, Inc., 114 D.P.R. 691 (1983); Santiago Cruz v. Hernández Andino, 91 D.P.R. 709, 712 (1965).
HH t-H H-i
Ahora bien, la citada Ley Núm. 96 de 1956 sí tiene re-levancia, de manera supletoria, en el presente caso. La Ley Núm. 80, ante, fue creada con el propósito de proveer un remedio a los empleados contratados, sin término fijo de tiempo, que son despedidos sin justa causa.(7) Este reme-dio, hemos resuelto, es uno exclusivo, por lo que en tales casos, el empleado despedido sólo puede reclamar de su patrono la compensación dispuesta por el Art. 1 de la men-cionada ley, 29 L.P.R.A. sec. 185a. Rivera v. Security Nat. Life Ins. Co., 106 D.P.R. 517 (1977).
Elio no obstante, este Tribunal ha resuelto, a manera de *441excepción, que el empleado despedido sin justa causa podrá reclamar otros tipos de remedio cuando su despido haya sido realizado con el propósito y la intención de frustrar o subvertir, o tenga el efecto de frustrar o subvertir, una clara política pública. Véase Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35, 65 (1986). El recurrente señala que esta norma controla el caso de autos, pues existen razones de política pública que impiden que el remedio exclusivo de la Ley Núm. 80, ante, sea aplicable a la situación que aquí nos ocupa. Tiene razón.
En el pasado hemos señalado que para determinar la política pública del Estado Libre Asociado de Puerto Rico debe tomarse en consideración su Constitución y sus leyes, así como las decisiones emitidas por el foro judicial. Matos v. Siaca, Sec. P.R., 21 D.P.R. 420, 429 (1914); Pueblo v. González Malavé, 116 D.P.R. 578, 586 (1985). La política pública del Gobierno de Puerto Rico, respecto a la compa-recencia de empleados a procedimientos judiciales y admi-nistrativos de índole laboral, fue establecida por el Poder Legislativo al aprobar la antes mencionada Ley Núm. 96 de 26 de junio de 1956. El inciso (a) de la Sec. 24 de esta ley, según enmendada, 29 L.P.R.A. sec. 245w(a), tipifica como delito menos grave, entre otras cosas, el que un pa-trono despida a un empleado por haber ofrecido testimonio en algún procedimiento judicial que se lleve a cabo con relación a las disposiciones de las leyes laborales.(8) La Ley *442Núm. 96 responde al propósito de fomentar la comparecen-cia de los obreros y empleados para la prestación de testi-monio en los procedimientos relacionados con la fijación de salarios y el establecimiento de condiciones apropiadas de trabajo, así como para evitar actos que puedan responder a un propósito de discrimen o represalia. Berríos v. Eastern Sugar Associates, 85 D.P.R. 119, 125-126 (1962); Limardo Costa v. Eastern Sugar Associates, 84 D.P.R. 269, 273-274 (1961).
Ante esta clara política pública resulta, prima facie, im-procedente aplicar al presente caso el remedio exclusivo provisto por la Ley Núm. 80. En consecuencia, somos del criterio que el recurrente Emilio Dorante —a base de los hechos por él alegados— tiene contra su antiguo patrono una causa de acción bajo el Art. 1802 de nuestro Código Civil, ante. Debe quedar claro, sin embargo, que su dere-cho a recobrar bajo esa disposición de nuestro ordena-miento está sujeto a que éste pueda demostrar, en juicio plenario ante el foro de instancia, los hechos que para efec-tos de este recurso hemos dado por ciertos; a saber: que su despido de Blue Bell efectivamente constituyó una repre-salia del patrono por él haber comparecido a testificar en el pleito incoado por el señor Gordils contra la mencionada corporación. (9)
Por los fundamentos expuestos es que concurrimos con la acción mayoritaria de revocar la sentencia parcial dic-tada en el presente caso por el antiguo Tribunal Superior de Puerto Rico, Sala de San Juan.

 Gordils v. Blue Bell, Inc., Civil Núm. 83-1598, ante la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico. En dicho caso el señor Gordils tam-bién reclamó daños bajo él Age Discrimination in Employment Act, 29 U.S.C. sec. 621 et seq.


 La Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. secs. 146-151) —en adelante Ley Núm. 100— dispone que un patrono incurrirá en responsabilidad por una suma igual al doble del importe de los daños que el acto haya causado al em-pleado o solicitante de empleo; o por una suma no menor de cion dólares ($100) ni mayor de mil dólares ($1,000), a discreción del tribunal, si no se pudieran determinar daños pecuniarios; o el doble de la cantidad de los daños ocasionados si esta fuere inferior a la suma de cien dólares ($100) e incurrirá, además, en delito menos grave, y una vez convicto será castigado con multa no menor de cien dólares ($100) ni mayor de quinientos dólares ($500) o cárcel por término no menor de treinta (30) días ni mayor de noventa (90) días, o ambas penas, a discreción del tribunal. 29 L.P.R.A. sec. 146.


 La Ley Núm. 100 prohíbe el discrimen por razón de edad, raza, color, reli-gión, sexo, origen social o nacional, condición social, ideas políticas o religiosas. En lo pertinente, su Art. 1 dispone que:
“Todo patrono que despida, suspenda o discrimine contra un empleado suyo en relación a su sueldo, salario, jornal o compensación, términos, categorías, condicio-nes o privilegios de su trabajo, o que deje de emplear o rehúse emplear o reemplear a una persona, o limite o clasifique sus empleados en cualquier forma que tienda a privar a una persona de oportunidades de empleo o que afecten su status como empleado, por razón de edad, según ésta se define más adelante, raza, color, sexo, origen social o nacional, condición social, ideas políticas o religiosas del empleado o solicitante de empleo:
“(a) incurrirá en responsabilidad civil
“(b) incurrirá, además, en un delito menos grave ....”


 La Sec. 24 de la Ley Núm. 96 de 20 de junio de 1956 (29 L.P.R.A. sec. 245w) provee un remedio de resarcimiento por el doble de los daños ocasionados por la actuación del patrono a cualquier empleado sancionado por haber prestado testimo-nio en cualquier procedimiento administrativo o judicial, que se lleve a cabo en re-lación con la aplicación de cualquier ley laboral.
En particular, su inciso (c) dispone que:
“(c) El patrono deberá reponer en su empleo al trabajador y cesar en la conti-nuación del acto de que se trate. Para obligarlo a cumplir esa obligación, tendrá competencia el Tribunal de Primera Instancia, mediante procedimientos sencillos, rápidos y preferentes, en los que se dará oportunidad a ser oídas a las partes interesadas. En dichos procedimientos se investigarán también los daños que el acto haya causado al empleado o ex empleado, a cuyo favor se dictará sentencia por el doble del importe de los daños causados, además de concedérseles costas y una suma razonable, que nunca bajará de cincuenta (50) dólares, para honorarios de abogado.” (Énfasis supbdo.) 29 L.P.R.A. sec. 245w(c).


 En la parte dispositiva de la Sentencia Parcial de 7 de marzo de 1986, el Tribunal Superior señaló:
“Por los fundamentos expuestos y no existiendo razón alguna para posponer el dictar sentencia hasta la resolución del litigio, se desestima la acción bajo la Ley Número 100, supra, y el Artículo 1802 de nuestro Código Civil.” (Énfasis suplido.) Apéndice a la Solicitud de Revisión, pág. 5.


 Ni del expediente ni de los autos originales surge que la parte demandante haya hecho en instancia reclamación alguna bajo la Ley Núm. 96 (29 L.P.R.A. sec. 245 et seq.) —en adelante Ley Núm. 96 — . Dicha ley fue invocada por primera y única vez en Moción de Reconsideración radicada con posterioridad a que el tribunal de instancia emitiera la sentencia parcial en que desestimó las reclamaciones bajo la Ley Núm. 100 y bajo el Art. 1802 del Código Civil, 31 L.P.R.A. sec. 5141. Esa moción no fue atendida por el tribunal de instancia por haber sido radicada fuera de término.


 Én lo pertinente, el Art. 1 de la Ley Núm. 80 de 30 de mayo de 1976 dispone que:
“Todo empleado ... [que] trabaja mediante remuneración de alguna clase contra-tado sin tiempo determinado, que fuere despedido de su cargo sin que haya mediado una justa causa, tendrá derecho a recibir de su patrono en adición al sueldo que hubiere devengado:
“(a) el sueldo correspondiente a un mes por concepto de indemnización;
“(b) una indemnización progresiva adicional equivalente a una semana por cada año de servicio.” 29 L.P.R.A. see. 1852.


 El texto completo del inciso (a) del Art. 24 reza:
“(a) Todo patrono que despida, suspenda, rehúse admitir o restituir, reduzca el salario, rebaje en categoría, aumente las horas de labor o imponga otras condiciones de trabajo más onerosas a un empleado o ex empleado suyo, discrimine en cualquier forma o amenace cometer contra él cualquiera de esos actos para evadir el cumpli-miento de las sees. 245 et seq. de este título, o de cualquier otra ley laboral o regla-mento promulgado al amparo de las mismas o de cualquier decreto u orden de la Junta porque dicho empleado o ex empleado se haya querellado, haya ofrecido o prestado testimonio o se disponga a ofrecerlo o prestarlo, en alguna investigación, querella, reclamación, audiencia o procedimiento administrativo o judicial que se lleve o haya llevado a cabo en relación con la aplicación de las sees. 245 et seq. de este título o de cualquier otra ley laboral o reglamento promulgado al amparo de las mismas o de cualquier decreto, orden, reglamento, resolución o acuerdo de la Junta, o porque haya servido, sirva o se proponga servir como miembro de un Comité de *442Salario Mínimo, incurrirá en un delito menos grave, y una vez convicto, se le impon-drá una multa de cien (100) a mil (1,000) dólares o cárcel por término de un (1) mes a seis (6) meses, o ambas penas a discreción del tribunal.” 29 L.P.R.A. sec. 245w(a).


 El Art. 2 de la Ley Núm. 80, ante, 29 L.P.R.A. sec. 185(b), fue enmendado por la Ley Núm. 65 de 3 de julio de 1986, para proveer que los empleados despedidos por colaborar o por hacer expresiones en los foros gubernamentales tendrán derecho a ser reinstalados en sus empleos y a recibir los salarios dejados de percibir.
Aun cuando la enmienda mencionada fue adoptada con posterioridad a la ocu-rrencia de los hechos aquí en controversia, dicha enmienda fortalece la conclusión a la que llegamos.